McFadden, Judge,
dissenting.
William Roper: So now you’d give the devil the benefit of law? Sir Thomas More: Yes. What would you do? Cut a great road through the law to get after the devil?
Roper: I’d cut down every law in England to do that.
More: Oh, and when the last law was down, and the devil turned on you, where would you hide, Roper, the laws all being flat? This country is planted thick with laws from coast to coast, man’s laws not God’s, and if you cut them down — and you’re just the man to do it — do you really think that you could stand upright in the winds that would blow then? Yes, I’d give the devil the benefit of the law, for my own safety’s sake.
Robert Bolt, A Man for All Seasons, act. 1, sc. 7.
Prominent in our law is the rule that one who makes an offer is master of the offer. A purported acceptance that fails to meet every condition of an offer — however unreasonable the condition — is a counteroffer and does not create a contract. The majority would cut down that rule to get after a claim that has not yet been brought. See Southern Gen. Ins. Co. v. Holt, 262 Ga. 267 (416 SE2d 274) (1992). I therefore respectfully dissent.